Case 2:20-cv-00928-EEF-JVM Document 171 Filed 10/29/20 Page 1of1

TRANSCRIPT ORDER FORM (DKT-13) - READ INSTRUCTIONS ON LAST PAGE BEFORE COMPLETING

District Court Eastern District of Louisiana District Court Docket No..2:20-cv-0928

Short Case Title Terri Lewis Stevens, et al v. St. Tammany Parish Government

 

ONLY ONE COURT REPORTER PER FORM Court Reporter Jodi Simcox
Date Notice of Appeal Filed in the District Court 10/15/20 Court of Appeals No. 29-30644

PART I. (To be completed by party ordering transcript. Do not complete this form unless financial arrangements have been made, see
instructions on page 2.)

A. Complete the Following:

CINo hearings DTranscript is unnecessary for appeal purposes (Transcript is already on file in the Clerk’s Office

 

 

OR
Check all of the following that apply, include date of the proceeding.
This is to order a transcript of the following proceedings: DBail Hearing OVoir Dire
OKOpening Statement of Plaintiff KiOpening Statement of Defendant
OClosing Argument of Plaintiff OClosing Argument of Defendant:
OOpinion of court CJury Instructions CSentencing
Other proceedings not listed above:
Hearing Date(s) | Proceeding Judge/Magistrate
7/8/2020 Hearing on Plaintiffs’ Motion to Enforce Waiver of Privilege (Doc. 96) Magistrate Judge van Meerveld

 

 

 

 

 

 

 

Failure to specify in adequate detail those proceedings to be transcribed, or failure to make prompt satisfactory
financial arrangements for transcript, are grounds for DISMISSAL OF APPEAL.

B. This is to certify satisfactory financial arrangements have been made. Method of Payment:

mPrivate Funds; [Criminal Justice Act Funds (Enter Authorization-24 via eVoucher);

OOther IFP Funds; (OMAdvance Payment Waived by Reporter; JU.S. Government Funds

 

 

 

COther.
Signa€ IZ Date Transcript Ordered 10/27/2020
Print Name D. Sion took Jr. Phone 985-871-0800

 

 

Counsel for St. Tammany Parish Government

 

Address P.O. Box 5350, Covington, LA 70434

 

Email of Attorney: sbrouillette@daiglefisse.com

PART II. COURT REPORTER ACKNOWLEDGMENT (To be completed by the court reporter and filed with the Court of
Appeals within 10 days after receipt. Read instructions on page 2 before completing.)

 

 

Date Transcript Order Date Satisfactory Arrangements Estimated Completion Date | Estimated Number of
Received for Payment were Made Pages

 

 

 

 

 

 

Payment arrangements have NOT been made or are incomplete.

Reason: MDeposit not received D1Unable to contact ordering party DAwaiting creation of CJA 24 eVoucher
LOther (Specify)

 

Date Signature of Reporter Tel.

 

Email of Reporter

Part III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed by
court reporter on date of filing transcript in the District Court. This completed form is to be-filed with the Court of Appeals.)

This is to certify that the transcript has been completed and filed at the District Court today.
Actual Number of Pages Actual Number of Volumes

Date Signature of Reporter

 

 
